Citation Nr: 1335069	
Decision Date: 11/01/13    Archive Date: 11/13/13

DOCKET NO.  10-47 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to November 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in July 2010, a statement of the case was issued in September 2010, and a substantive appeal was received in November 2010.  In March 2013, a Travel Board hearing was held before the undersigned.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In an April 2010 rating decision, the RO, inter alia, granted entitlement to service connection for bilateral hearing loss and assigned a noncompensable disability rating.  At the Veteran's March 2013 Travel Board hearing, he testified that his bilateral hearing loss disability has worsened since his February 2011 VA audiology examination, citing the results of a recent private audiological examination that are not contained within the record.  The Veteran is entitled to a new examination where there is evidence that his disability has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a new VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); 38 C.F.R. § 3.327(a) (2013); see also VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate steps to obtain and associate with the claims file the private audiologist records identified by the appellant at the March 2013 Board hearing.  

2.  The RO should then schedule the Veteran for an audiology examination to determine the current degree of severity of his bilateral hearing loss disability.  The claims file must be made available to the examiner for review.  The examiner should conduct all indicated tests and studies, to include a puretone threshold test and a speech discrimination test using the Maryland CNC word list.  The examiner should also address any functional impairment caused by the Veteran's bilateral hearing loss disability.  

3.  After completing the above, and any other development deemed necessary, the RO should readjudicate the Veteran's claim.  The Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


